Citation Nr: 0736040	
Decision Date: 11/15/07    Archive Date: 11/26/07

DOCKET NO.  03-32 320	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Entitlement to service connection for a low back disability.


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

L. B. Cryan, Counsel


INTRODUCTION

The veteran had active service from April 1951 through March 
1953.

This case is before the Board of Veterans' Appeals (Board) on 
appeal from a January 2003 rating decision by the Department 
of Veterans Affairs (VA) Regional Office (RO) in New Orleans, 
Louisiana, that denied entitlement to service connection for 
a low back disability.

The case was initially before the Board in June 2004, at 
which time the Board denied the veteran's claim of service 
connection for a low back disability.  The veteran appealed 
that determination to the United States Court of Appeals for 
Veterans Claims (Court) which, in a July 2006 order, vacated 
the Board's June 2004 decision and remanded the matter back 
to the Board for compliance with the Court's order.  In turn, 
the Board remanded the matter to the RO in March 2007 for 
additional development of the record pursuant to the Court's 
directives.  

Upon completion of the necessary development, the RO issued a 
supplemental statement of the case (SSOC) in July 2007, which 
affirmed the previous denial of service connection.  

This appeal has been advanced on the Board's docket in 
accordance with 
38 U.S.C.A. § 7107(a)(2)(C) (West 2002) and 38 C.F.R. § 
20.900(c) (2007).


FINDING OF FACT

The medical evidence of record fails to show the presence of 
a back injury or disability during service or for many years 
following discharge from service, and the preponderance of 
the evidence is against a link between any current back 
disability and the veteran's military service.  


CONCLUSION OF LAW

The criteria for service connection for claimed residuals of 
an in-service back injury have not been met.  38 U.S.C.A. 
§ 1110, 5107 (West 2002 & Supp. 2007); 38 C.F.R. § 3.303 
(2007).
REASONS AND BASES FOR FINDING AND CONCLUSION

I.  Notice and Assistance

Upon receipt of a complete or substantially complete 
application, VA must notify the claimant of the information 
and evidence not of record that is necessary to substantiate 
a claim, which information and evidence VA will obtain, and 
which information and evidence the claimant is expected to 
provide.  38 U.S.C.A. § 5103(a).  VA must request that the 
claimant provide any evidence in the claimant's possession 
that pertains to a claim.  38 C.F.R. § 3.159.

The notice requirements apply to all five elements of a 
service connection claim: 1) veteran status; 2) existence of 
a disability; 3) a connection between the veteran's service 
and the disability; 4) degree of disability; and 5) effective 
date of the disability.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).

The notice must be provided to a claimant before the initial 
unfavorable adjudication by the RO.  Pelegrini v. Principi, 
18 Vet. App.112 (2004).

The notice requirements may be satisfied if any errors in the 
timing or content of such notice are not prejudicial to the 
claimant.  Mayfield v. Nicholson, 19 Vet. App. 103 (2005), 
rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 2006).  

The RO provided the appellant pre-adjudication notice by 
letters dated in May 2002.  

The notification substantially complied with the requirements 
of Quartuccio v. Principi, 16 Vet. App. 183 (2002), 
identifying the evidence necessary to substantiate a claim 
and the relative duties of VA and the claimant to obtain 
evidence.  

While the notification did not specifically advise the 
veteran to submit all evidence in his possession that 
pertained to his claim, or specifically advise the veteran of 
the laws regarding degrees of disability or effective dates 
for any grant of service connection, the RO sent a subsequent 
letter to the veteran in March 2007 which did specifically 
address these elements, and the veteran was given an 
appropriate amount of time to respond.  

Moreover, no new disability rating or effective date for 
award of benefits will be assigned as the claim for service 
connection is denied.  Accordingly, any defect with respect 
to that aspect of the notice requirement is rendered moot.  
See Bernard v. Brown, 4 Vet. App. 384, 394 (1993). 

Additionally, the notices provided to the veteran over the 
course of the appeal provided all information necessary for a 
reasonable person to understand what evidence and/or 
information was necessary to substantiate his claims.  In a 
statement received at the RO in April 2007, the veteran 
indicated that he had no other information or evidence to 
substantiate his claim.  The veteran has received all 
essential notice, has had a meaningful opportunity to 
participate in the development of his claims, and is not 
prejudiced by any technical notice deficiency along the way.  
See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004); 
Sanders v. Nicholson, 487 F. 3d 881 (Fed. Cir. 2007).

VA has obtained service medical records, assisted the veteran 
in obtaining evidence, afforded the veteran a physical 
examination, obtained medical opinions as to the etiology and 
severity of disabilities, and afforded the veteran the 
opportunity to give testimony before the Board.  All known 
and available records relevant to the issues on appeal have 
been obtained and associated with the veteran's claims file.  

The veteran suggests that numerous service medical records 
were misfiled and therefore his service medical records are 
incomplete.  However, shortly after his discharge in 1953 the 
veteran filed a claim for dental benefits and VA requested 
all available service medical records.  Those records have 
been in the veteran's VA claim folder since 1953 and there is 
no reason to believe that additional service medical records 
remain outstanding.  Furthermore, the stated basis for the 
veteran's contention that service medical records are 
incomplete is that follow-up treatments for injuries 
unrelated to the veteran's back condition were scheduled but 
are not contained in the claims file.  
The veteran also suggests that VA had a duty to assist him in 
locating three members of his gun crew who may have had 
knowledge of the veteran's alleged back injury in service.  
However, the RO wrote the veteran in February 2003 and 
explained that VA was unable to contact the three members of 
his gun crew as the veteran had failed to provide sufficient 
information as to their current location.  Importantly, VA's 
duty to assist is not a one-way street.  If the veteran 
wishes help, he cannot passively wait for it in those 
circumstances where his own actions are essential in 
obtaining the putative evidence.  Wood v. Derwinski, 1 Vet. 
App. 191 (1991).

VA has substantially complied with the notice and assistance 
requirements and the veteran is not prejudiced by a decision 
on the claim at this time.

II.  Service Connection

The veteran seeks service connection for a low back 
disability.  The veteran maintains that he injured his back 
in 1951 while moving a heavy gun during a training exercise, 
and has suffered with back pain since that time.  

Service connection may be established for a disability 
resulting from personal injury suffered or disease contracted 
in the line of duty or for aggravation of preexisting injury 
suffered or disease contracted in the line of duty.  38 
U.S.C.A. §§ 1110, 1131; 38 C.F.R. § 3.303.

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disease was 
incurred in service.  38 C.F.R. § 3.303(d).

Where there is a chronic disease shown as such in service or 
within the presumptive period under § 3.307 so as to permit a 
finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however, remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b).  This rule is not 
for application, as there is no evidence of a back disability 
for more than 40 years following discharge.  When the fact of 
chronicity in service is not adequately supported, then a 
showing of continuity after discharge is required to support 
the claim.  38 C.F.R. § 3.303(b).

In order to prevail on the issue of service connection, there 
must be medical evidence of a (1) current disability; (2) 
medical, or in certain circumstances, lay evidence of in-
service incurrence or aggravation of a disease or injury; and 
(3) medical evidence of a nexus between the claimed in-
service disease or injury and the present disease or injury.  
Hickson v. West, 12 Vet. App. 247, 253 (1999).  

The credibility and weight of all the evidence, including the 
medical evidence, should be assessed to determine its 
probative value, and the evidence found to be persuasive or 
unpersuasive should be accounted for, and reasons should be 
provided for rejecting any evidence favorable to the 
claimant.  See Masors v. Derwinski, 2 Vet. App. 181 (1992).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.  

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  Gilbert v. Derwinski, 1 Vet. App. 
49 (1990).

Service medical records, including the March 1953 separation 
examination report, are completely negative for any findings, 
complaints, diagnosis of, or treatment for back pain, a back 
injury, or a back disability.  

Private records dating back to 1993 note a chronic low back 
condition.  A private open magnetic resonance imaging (MRI) 
report from January 1999 revealed marked degenerative lumbar 
disc disease at L4-5 and L5-S1; and, paracentral disc 
herniations lateralized to the left at L4-5 and L5-S1.  

The veteran's wife submitted a lay statement in July 2002, 
indicating that the veteran had complained of back pain ever 
since she met him in 1968 (approximately 15 years post-
discharge).  A statement from a former employer indicates 
that the veteran advised him in 1978 (approximately 25 years 
post-discharge) that he had injured his back in service.  

The veteran has consistently maintained that he was treated 
in service for back pain, and that he is not surprised that 
his separation examination report does not reflect evidence 
of a back injury.  The veteran reported that, at the time of 
his discharge, they were medically understaffed, and hundreds 
of Army personnel were being rushed through discharge.  The 
veteran further reported that he was required to do a lot of 
his own paper-work and even had to use the "buddy" system 
to draw each other's blood samples.  Additionally, the 
veteran contends that his back was not x-rayed at the time of 
discharge from service, and that would have been the only way 
to accurately diagnose a spinal condition.  The veteran did 
not explain why he did not report back pain to the medical 
examiner at the time of his discharge examination.

The case was remanded in March 2007 to afford the veteran a 
VA examination to obtain a medical opinion regarding the 
likely etiology of the back disability.  

At the April 2007 VA examination, the veteran reported pain 
in the lumbar spine with onset in 1951 as a result of injury 
in basic training.  The pain was located in the lumbosacral 
spine with radiation of pain down the left buttock, left 
posterior thigh, medial left calf to medial side of the left 
foot.  The veteran also reported weakness and numbness in the 
low back and the lower left extremity.  The veteran explained 
that he was in training in 1951 in the military and was 
lifting on a 105 mm Howitzer artillery piece to reposition it 
and felt pain in the low back and neck in the lifting 
situation.  The veteran claimed that he has had steady pain 
in the low back and posterior neck with radiation of pain 
down the left lower extremity since that lifting injury in 
1951.  X-rays taken in conjunction with the examination 
revealed an anterior wedge deformity of the T12 vertebral 
body, which appeared old, as there was associated osteophytic 
spurring.  Anterior osteophytic spurring was present 
throughout.  X-ray impression was compression of T12 probably 
old; and diffuse degenerative disc disease.  The examiner's 
diagnosis essentially mirrored the x-ray impression.  

The examiner acknowledged review of the veteran's claims file 
in conjunction with the examination, and acknowledged the 
veteran's self reported history of being seen at sick call 
for the back injury; however, the examiner pointed out that 
there was no objective evidence in the record to support the 
veteran's contentions.  The examiner also acknowledged the 
veteran's wife's statement that the veteran had back pain 
since they met in 1968; however, the examiner pointed out 
that the veteran and his wife did not meet until 17 years 
after his discharge from service.  

The examiner pointed out that the current lumbar spine x-ray 
revealed a compression of the T12 vertebra body which 
appeared old, and might be compatible with an old lifting 
injury.  That notwithstanding, the examiner specifically 
noted that he had no objective evidence of the onset of the 
back disability to support the veteran's contentions.  

The examiner concluded the following:

If one accepts the veteran's testimony 
that his back pain began in service and 
has continued on a constant basis since 
that time then one would have to accept 
that his back problem is service 
connected.  It is possible that a severe 
lifting injury caused herniation of a 
disc which has involved nerve roots on 
the left resulting in the symptoms and 
findings in the left lower limb.  

If one accepts the veteran's testimony, 
then it is at least as likely as not that 
the current back problem originated in 
military service and has continued to the 
present.  

The veteran is competent to report that he has suffered pain 
in his back since service.  Layno v. Brown, 6 Vet. App. 465, 
467-69 (1994).  The Board, however, makes credibility 
determinations and otherwise weighs the evidence submitted, 
including lay evidence.  See Buchanan v. Nicholson, 451 F.3d 
1331, 1335 (Fed. Cir. 2006).  This includes weighing the 
absence of contemporary medical evidence against the 
veteran's lay statements.  

To warrant service connection, there must be a nexus between 
the veteran's current disability and his claimed in-service 
back pain and, although the veteran is competent to state 
that he has suffered from back pain since service, this 
evidence must be weighed against the other evidence of 
record, which does not support the veteran's contentions.  

As noted by the VA examiner, there is simply no objective 
evidence to support the veteran's assertions that his current 
back disability had its onset during service.  Although there 
is current evidence of an old compression fracture at T12, 
the examiner specifically pointed out that there is no 
objective evidence to date the onset of the veteran's current 
condition.  The medical record shows evidence of degenerative 
disc disease of the lumbar spine in January 1999, and 
treatment for chronic back pain dating back to 1993, but not 
earlier.  Although the veteran maintains that his back pain 
began during service in 1951, there is no evidence showing 
treatment for back pain during service; there is no evidence 
of any back problems at discharge; and there is no evidence 
of treatment for back problems for 40 years following 
discharge from service.  

The VA examiner specifically noted that the only link between 
the veteran's current back disability and service was the 
veteran's self-reported history, and as such, service 
connection was warranted only if one assumes the veteran's 
reported history is true.  The examiner weighed that evidence 
against the objective findings and concluded that the exact 
date of the onset of the veteran's current back disability 
was not determinable and that it was as likely as not related 
to an injury in service only if one accepts the accuracy of 
the veteran's testimony.  Thus, the examiner's opinion is 
predicated solely on the veracity, or credibility, of the 
veteran's self-reported history.  The examiner made clear 
that his opinion was not based on any objective findings.

In other words, the credibility of the veteran's testimony 
and the lay statements must be weighed against the other 
evidence of record, including the objective findings showing 
no back disability until 1993.  A prolonged period without 
medical complaint can be considered, along with other factors 
concerning the claimant's health and medical treatment during 
and after military service, as evidence of whether a 
disability was incurred in service or whether an injury, if 
any, resulted in any chronic or persistent disability which 
still exists currently.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  The trier of fact should consider all the 
evidence including the availability of medical records, the 
nature and course of the disease or disability, the amount of 
time that elapsed since military service, and any other 
relevant facts in considering a claim for service connection.  
See Dambach v. Gober, 223 F.3d 1376, 1380-81 (Fed. Cir. 2000) 
(holding that the absence of medical records during combat 
conditions does not establish absence of disability).  Thus, 
when appropriate, the Board may consider the absence of 
evidence when engaging in a fact finding role.  See also, 
Jordan v. Principi, 17 Vet. App. 261 (2003) (Steinberg, J., 
writing separately) (noting that the absence of evidence may 
be considered as one factor in rebutting the aggravation part 
of the section 1111 presumption of soundness).

The "absence of evidence" or "negative" evidence of any 
injury or excessive strain to the back during service in this 
case is supported by affirmative evidence which tends to show 
that no back injury or disability was incurred during that 
time.  Such affirmative evidence consists of the separation 
examination report which showed no complaints of a back 
disability by the veteran, and a finding by the examiner that 
the spine was normal on clinical evaluation.  

Although the veteran insists that he injured his back during 
service, the fact remains that the service medical records 
are silent as to any complaints, findings or diagnosis of 
back pain, and the veteran has not provided any medical 
evidence dated prior to 1993 that shows complaints, findings 
or diagnosis of a back disability.  This is affirmative 
evidence that the veteran did not sustain a back injury 
during active duty.  Moreover, even if he did sustain a back 
injury in service, it is not necessarily the cause of his 
current back disability.  See Forshey v. West, 12 Vet. App. 
71, 74 (1998), aff'd sub nom.  Forshey v. Principi, 284 F.3d 
1335, 1358 (Fed. Cir. 2002)

The evidence in favor of the veteran's claim is his own self-
reported history that he injured his back during service; his 
wife's statement that the veteran had complained of back pain 
since they met in 1968 (approximately 15 years post-
discharge); a former employer's statement that the veteran 
noted back problems in 1978 (approximately 25 years post-
discharge) caused by an in-service injury; and medical 
confirmation of an old (age unknown) compression fracture at 
T12 which "might be compatible with a lifting injury."

The veteran contends that his wife can confirm all his visits 
to doctors, specialists and chiropractors throughout the 
period of their marriage, but his wife has not stated that he 
visited any doctors, specialists, or chiropractors prior to 
1993; the veteran has not provided any medical records of 
those visits prior to 1993; nor, in providing the names of 
those who have treated him, has the veteran indicated that 
any of the treatment was provided prior to 1993.  
Additionally, in April 2007, the veteran advised the RO that 
he had no other information or evidence to substantiate his 
claim.   

While the veteran's wife is clearly competent to give 
evidence regarding his complaints of back pain from 1968 to 
the present, her statements do not establish that the veteran 
had an in-service injury in 1951, nor are her statements 
competent evidence of the etiology of the veteran's current 
back disability. 

Likewise, while the veteran may genuinely believe that the 
in-service incident he relates is the cause of his current 
back disability, he is not a medical professional and his 
opinion as to the etiology of his back disability is not 
competent evidence of such.

The evidence weighing against the claim consists of the lack 
of any evidence corroborating the veteran's claimed in-
service injury to his back; post service medical records 
which do not contain any medical diagnosis of a back 
disability until 1993 (approximately 40 years post-
discharge); the lack of any evidence corroborating his 
complaints of back pain to anyone prior to 1968 
(approximately 15 years post-discharge); the lack of any 
evidence of treatment for back pain between 1968 and 1993 
(approximately 25 years after he first complained of back 
pain to his wife); and the VA examiner's opinion that the 
only way to connect the veteran's current back disability to 
service is to accept, the veteran's uncorroborated statements 
regarding the onset of his back pain ins service.  

It is unfortunate that the veteran has not been able to 
provide any objective evidence of treatment for a back 
disability in service or until 1993; however, absent 
chronicity in service, and without a showing of continuity of 
treatment after discharge, the preponderance of the evidence 
is against the claim of service connection for a back 
disability; there is no doubt to be resolved; and service 
connection for a back disability is not warranted.  38 
U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.  


ORDER

Service connection for a low back disability is denied.  





____________________________________________
RONALD W. SCHOLZ
Veterans Law Judge, Board of Veterans' Appeals




 Department of Veterans Affairs


